Citation Nr: 0002362	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gynecological 
(GYN) disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1987 to February 
1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The case returns to the Board following a remand to the RO in 
July 1996.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged chronic GYN disorder and her period of 
active duty service.  

2.  The veteran is currently diagnosed as having PTSD.  

3.  The veteran suffered sexual trauma in service that 
resulted in her psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a GYN disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  PTSD was incurred during active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a GYN Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

The Board finds that the veteran's claim for service 
connection for a GYN disorder is not well grounded.  
Initially, the Board notes that the veteran generally asserts 
that she suffers from a GYN disorder that began in service.  
For purposes of determining whether the claim is well 
grounded, the Board accepts this assertion as true, insofar 
as the assertion tends to show the incurrence of a disability 
in service.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  In addition, the 
veteran's service medical records show complaints and 
treatment for urinary tract infections in November 1987 and 
February and March 1988, as well as possible pelvic 
inflammatory disease in March 1988 and yeast infections in 
March 1988 and November 1988.  

However, in this case, the evidence fails to support the 
other two requirements for a well grounded claim.  First, 
there is no medical evidence of a current GYN disorder.  
Reports of VA examinations in July 1997, July 1993, and March 
1993 reveal no evidence of a current chronic GYN disorder.  
The Board acknowledges that VA outpatient records indicate 
that the veteran underwent cervical biopsy in December 1993, 
which showed no malignancy but revealed moderate dysplasia 
and some human papilloma virus changes.  However, subsequent 
GYN examinations and Pap smears were negative.  A claim is 
not well grounded if there is no present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Second, even if 
the Board assumed that the medical evidence demonstrated 
current disability, there is no competent medical evidence of 
a nexus between the alleged current disability and service.  
Absent such evidence, the claim cannot be well grounded.  
Epps, 126 F.3d at 1468.    

The veteran has suggested that she may be infertile due to 
GYN disorders experienced in service.  However, there is no 
evidence of infertility of record and such a claim could 
therefore not be well grounded.  Brammer, 3 Vet. App. at 225. 
In addition, the veteran testified that some medical 
personnel, both military and VA, had told her that she might 
not be able to have children because of her problems in 
service.  Putting aside the lack of evidence of infertility, 
the Board still finds that such statements are insufficient 
to well grounded her claim.  "[T]he connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.         

Finally, the Board observes that the veteran is a lay person.  
Although she is competent to relate and describe symptoms, 
she is not competent to offer an opinion on matters that 
require medical knowledge, such as a medical diagnosis or a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a GYN disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete her application for service 
connection for a GYN disorder, she should submit medical 
evidence showing a current diagnosis of a chronic GYN 
disorder.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


Service Connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.   

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it presumed 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

In the present case, the veteran did not engage in combat 
with the enemy.  If VA determines either that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395; see Zarycki, 6 Vet. App. at 
98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to service connection for 
PTSD.  In this case, VA examinations performed in March 1993 
and August 1993 yielded a diagnosis of PTSD.  The examiners 
clearly agreed on the diagnosis and related the diagnosis to 
the veteran's experiences in service.  The only matter at 
issue goes to the nature and the occurrence of the claimed 
in-service stressor.   

The August 1993 examiners questioned whether a catastrophic 
stressor had occurred, as was required for a diagnosis under 
the DSM-IIIR, which was in effect at the time of the 
examination.  However, as discussed above, VA recently 
adopted by regulation DSM-IV, which requires only actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  This requirement must 
be considered to the extent it is more favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.  

The Board notes that during the March 1993 and August 1993 VA 
examinations the veteran denied that her husband physically 
abused her, threatened her, or forced her to have sex.  On 
the other hand, during the January 1995 hearings and in later 
written statements, the veteran indicated that her former 
husband did in fact force her to engage in sexual 
intercourse.  However, the law provides that the sufficiency 
of the stressor to cause PTSD is a determination to be made 
by medical personnel.  Cohen, 10 Vet. App. at 153.  Because 
the VA examiners found that the veteran's reported stressor 
was a satisfactory basis for a diagnosis of PTSD without 
allegations of rape, abuse, or threats, the Board finds that 
the inconsistency in the veteran's statements is immaterial 
to the ultimate disposition of the claim.   

According to the veteran's statements and testimony, she was 
forced to marry in service or be demoted for fraternization.  
She had been intimate with her husband before the marriage.  
They were married at the end of October 1987.  Beginning with 
the honeymoon, her husband was sexually demanding and 
abusive, forcing her to have sexual intercourse, and was 
emotionally abusive as well.  The veteran soon began 
experiencing medical problems, which she related to frequent 
and non-consensual intercourse.  Her husband was eventually 
transferred to another base in September 1989.  Thereafter, 
the veteran sought a divorce.     

Because the alleged in-service stressor is not related to 
combat, regulations require credible supporting evidence that 
the stressor actually occurred.  A review the veteran's 
service medical records reveals no complaints, physical 
findings, diagnoses, or treatment related to physical or 
sexual assault or any psychiatric disorder.  However, records 
do reflect treatment for urinary tract infections in November 
1987 and February and March 1988, possible pelvic 
inflammatory disease in March 1988, and yeast infections in 
March 1988 and November 1988.  Despite repeated requests, the 
RO was unable to secure any additional medical records, 
psychiatric records, or service personnel records.    

The veteran's second husband, whom she has since divorced, 
offered a statement in October 1994 in which he explained 
that he served on the same base as the veteran and her first 
husband and was acquainted with them both before and after 
the marriage.  He related that the veteran's former husband 
told him that he forced the veteran to have sex with him 
after their marriage.  He indicated that thereafter the 
veteran began to withdraw socially and her performance 
diminished.  He offered similar testimony during the personal 
hearing in January 1995.  The veteran's brother also offered 
a statement in October 1994 in which he indicated that he 
noticed changes in the veteran following her first marriage.  
She called home crying and complaining about the military.  
After her separation, she told her brother about the abuse 
she experienced.  She isolated herself from people other than 
immediate family, had nightmares and mood shifts, and 
experienced memory loss and lowered self-esteem.    

Considering the record as a whole, and resolving doubt in the 
veteran's favor, the Board concludes that there is sufficient 
evidence to establish the occurrence of the alleged in-
service stressor.  Although there is no in-service evidence 
documenting the trauma or associated emotional or duty-
related difficulties, the evidence shows the onset of medical 
and emotional problems shortly after the marriage.  Although 
the veteran's second husband and brother are clearly 
interested parties, there is no particular reason to doubt 
their credibility.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for PTSD.  
38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.102, 3.303, 
3.304(f).   



ORDER

Entitlement to service connection for a GYN disorder is 
denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for PTSD 
is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



